While I am in agreement with the rules of law set out inDembicer v. Pawtucket Cabinet  Builders Finish Co., Inc.,58 R.I. 451, recently decided by this court and cited in the instant cases, I am unable to agree with the majority of the court in their decision in the cases at bar, after applying such rules to the facts as disclosed by the evidence herein. In my judgment, the only proper inference to be drawn from the undisputed facts most favorable to the plaintiff Catherine F. Higginbotham is that she did not act as a person of ordinary prudence would have acted under the same circumstances, and that she was guilty of negligence which contributed to the accident. In my opinion, the trial justice was not in error in granting the defendant's motion for a nonsuit, and the plaintiff's exception should be overruled in each case
MOSS, J., concurs in the opinion of Mr. Justice Baker.